Citation Nr: 0519979	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  03-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 4, 
2002, for a 100 percent rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO) in Philadelphia, Pennsylvania.

In May 2005, a videoconference hearing before the undersigned 
Veterans Law Judge was held.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  In a December 1999 rating decision, the RO granted an 
increased evaluation of 50 percent for the veteran's PTSD, 
effective August 2, 2000.

2.  The veteran submitted a notice of disagreement with the 
December 1999 decision.

3.  In a May 2001 decision, the RO granted an increased 
evaluation of 70 percent for the veteran's PTSD, effective 
August 2, 1999.

4.  In May 2001, the veteran was also provided a statement of 
the case on the issue of entitlement to an increased rating 
for PTSD and the issue of entitlement to a higher rating for 
hearing loss disability.

5.  In a June 2001 statement, the veteran indicated that the 
RO's May 2001 decision satisfied his appeal on all issues.

6.  A VA medical report dated January 19, 2002, relates to 
treatment and evaluation of the veteran for PTSD.

7.  In a statement received by the RO on January 31, 2002, 
the veteran claimed entitlement to an increased rating for 
PTSD.  

8.  January 4, 2002, is the earliest date that it is 
factually ascertainable that the veteran's PTSD had increased 
in severity. 


CONCLUSION OF LAW

The proper effective date for the assignment of a 100 percent 
rating for PTSD is January 4, 2002.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.155, 3.157, 3.400, 4.130, Diagnostic 
Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Prior to the filing of the appellant's current claim for an 
increased rating, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law and codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  

In the case at hand, the RO granted the veteran's claim for a 
100 percent rating, effective January 4, 2002, the day 
following his reported last date of full-time employment.  It 
did so without providing VCAA notice because it had 
determined that the evidence then of record was sufficient to 
substantiate the claim.  

The veteran now claims that the 100 percent rating should be 
effective from 1999 because his PTSD has met the criteria for 
a 100 percent rating since that time and he did not intend to 
withdraw his appeal of a December 1999 rating decision 
determining that his PTSD warranted a rating of less than 100 
percent.  If the veteran met the criteria for a 100 percent 
rating in 1999, as contended, in order for the veteran to 
prevail, it must be established that he did not withdraw his 
appeal of the December 1999 rating decision.  This was fully 
discussed at the hearing before the undersigned.  Although it 
can not be said that the pertinent facts in this case are not 
in dispute since the veteran is essentially arguing that he 
did not withdraw the earlier appeal, there is no outstanding 
evidence that could be obtained to show that he did not 
withdraw the earlier appeal.  In essence, the facts of this 
case are clear and the law is dispositive.  There is no 
outstanding evidence that could be obtained to substantiate 
the claim.  Consequently, no further action is required under 
the VCAA or the implementing regulations.  See VAOPGCPREC 5-
2004 (June 23, 2004).

Analysis

The effective date of an award of increased disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date of the award is the later 
of the date of receipt of the claim or the date entitlement 
arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o).  If the 
ascertainable increase occurs more than one year prior to the 
receipt of the claim, the date of receipt of the claim is the 
effective date of the award.  38 C.F.R. § 3.400(o)(2).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed, a 
report of examination or hospitalization by VA will be 
accepted as an informal claim for increased benefits if the 
report relates to treatment or evaluation of a disability for 
which service connection has been previously established.  
The date of outpatient or hospital examination or date of 
admission to a VA hospital will be accepted as the date of 
receipt of claim.  38 C.F.R. § 3.157(b).

The veteran contends that an effective date earlier than 
January 4, 2002, is warranted for the assignment of a 100 
percent rating for PTSD.  Specifically, the veteran contends 
that the 100 percent rating should be effective August 2, 
1999.

Historically, by rating decision dated in January 1989, the 
RO granted service connection for PTSD and assigned a 30 
percent evaluation, effective March 13, 1987.  The veteran 
was notified of this decision by letter dated that same 
month.  The veteran did not appeal the January 1989 rating 
decision.  

Thereafter, the veteran filed a claim for an increased rating 
for PTSD on August 2, 1999.  By rating decision dated in 
December 1999, the RO granted a 50 percent rating for PTSD, 
effective August 2, 1999.  The veteran was notified of the 
decision in January 2000.  The veteran filed a timely notice 
of disagreement in October 2000, and in a May 2001 rating 
decision the RO granted a 70 percent rating for the 
disability, effective August 2, 1999.  The veteran was 
notified of this decision by letter dated in May 2001.  In 
May 2001, the RO also issued a statement of the case on the 
issues of entitlement to an increased rating for PTSD and 
entitlement to an increased rating for hearing loss 
disability.  In June 2001, the veteran submitted an Appeal 
Status Election form indicating that the May 2001 rating 
action satisfied his appeal on all issues.  

Although the veteran now claims that he was confused and did 
not intend to withdraw the earlier appeal, the Board does not 
find this contention to be plausible.  His statement was 
submitted in response to a May 2001 letter from the RO 
informing him of the grant of a 70 percent rating from the 
date of receipt of his claim in August 1999.  This letter did 
not mention the other issue in appellate status at that time.  
Moreover, in June 2001, the veteran was maintaining 
substantially gainful employment and he acknowledged at the 
hearing before the undersigned that he submitted the Appeal 
Status Election form in June 2001 based upon the advice of 
his representative.  Thus, it is clear to the Board that the 
veteran withdrew his earlier appeal and now regrets doing so.  
Thus, the rating decision on the veteran's earlier claim 
became final.  See 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103.  

On January 31, 2002, the veteran filed a new claim for an 
increased rating for PTSD.  He stated that it was difficult 
to continue working because of his medical conditions.  On 
January 31, 2002, the veteran also filed a claim for total 
rating based on unemployability due to service-connected 
disabilities, in which he reported that he last worked full 
time on January 3, 2002, because he became too disabled to 
work at that time.  

Along with these claims, the veteran submitted an interim 
summary, dated January 19, 2002, signed by a VA psychologist 
and a VA psychiatrist.  They opined that the veteran is 
incapable of engaging in gainful employment because of 
severe, chronic PTSD symptomatology.  The veteran's GAF score 
was noted to be 40, and he was noted to have episodic breaks 
in reality, major impairment in work, family and social 
relations, as well as chronic suicidal thoughts and episodic 
homicidal fantasies.  

In the March 2002 rating decision currently on appeal, the RO 
increased the rating for PTSD to 100 percent, effective 
January 4, 2002, the day following the date the veteran last 
worked.  

The date of receipt of the claim for increase, for effective 
date purposes, is January 19, 2002, the date of the VA 
medical record documenting treatment and evaluation of the 
veteran for PTSD.  If the increase in disability warranting a 
100 percent rating occurred in 1999, as alleged by the 
veteran, the proper effective date of the award would be 
January 19, 2002, since the increase in disability occurred 
more than one year prior to the date of the receipt of the 
claim for increase.  

The Board notes that the medical evidence does not document a 
significant change in the veteran's psychiatric symptoms from 
1999 to 2002; however, in the January 2002 report, the VA 
psychologist and VA psychiatrist opined that the veteran was 
unable to maintain substantially gainful employment due to 
PTSD.  In light of this report and the veteran's statement 
indicating that he last worked on January 3, 2002, because he 
became totally disabled at that time, the Board believes that 
the RO correctly determined that it was factually 
ascertainable that the increase in disability occurred on 
January 4, 2002.  There is no contention or evidential basis 
for concluding that it was factually ascertainable at an 
earlier time in the one-year period prior to the date of the 
receipt of claim that the increase in disability had 
occurred.  


ORDER

Entitlement to an effective date earlier than January 4, 
2002, for a 100 percent rating for PTSD is denied.




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


